internal_revenue_service uil number release date december cc dom fi p plr-115638-98 legend x p holdings y z state a state b state c state d date a date b date c date d date e date f dear this refers to the letter dated date which requests a ruling that x qualifies as an insolvent insurance_company within the meaning of sec_1_848-2 of the income_tax regulations and therefore that the joint election under that provision to reduce the insolvent insurance company’s excess negative capitalization carryover amount and the other party’s specified_policy_acquisition_expenses under sec_848 of the internal_revenue_code is available to x and y respectively the facts submitted with the ruling_request are summarized below corporate description x is a stock_life_insurance_company x is incorporated in state a and is licensed to transact business in all states and the district of columbia prior to the rehabilitation proceedings described below x was a wholly owned subsidiary of p a mutual_life_insurance_company also domiciled in state a x currently files a separate federal_income_tax return as a life_insurance_company taxable under sec_801 of the internal_revenue_code holdings is a financial services holding_company which is incorporated in state b holdings is the common parent of a consolidated_group that includes several life_insurance_company affiliates holdings joins with eligible life members of the group in filing a life-nonlife consolidated_return pursuant to an election under sec_1504 y is a stock_life_insurance_company taxable under sec_801 and is an eligible life member of holdings’ consolidated federal_income_tax return group y is incorporated in state c and is licensed to transact business in states and the district of columbia z is a stock_life_insurance_company z is incorporated in state d and is licensed to transact business in states at the time of the filing of this ruling_request z was an eligible member of holdings’ consolidated federal_income_tax return group however after date z will file as separate_return as a life_insurance_company taxable under sec_801 as the result of a disproportionate asset acquisition within the meaning of sec_1_1502-47 background of rehabilitation proceeding on date a p was placed in rehabilitation proceedings under a court order issued by the superior court of state a the rehabilitation proceedings were necessary because p was experiencing a level of policyholder withdrawals and surrenders that threatened to drain assets and render p unable to meet its contractual obligations to remaining policyholders the court order placing p in rehabilitation proceedings imposed a moratorium on most policyholder withdrawals and surrenders pending the development of an overall plan of rehabilitation for p the plan on date b the plan together with supporting agreements with the national association of life and health guaranty associations participating state guaranty associations and a consortium of reinsurers was confirmed by the superior court of state a the plan provides a definite period for the completion of rehabilitation proceedings of p’s life_insurance and annuity business which is to run from date c through date d the rehabilitation period the plan is also structured to protect the benefits and enhance the returns of p’s policyholders through the participation of various state guaranty associations and reinsurers in the rehabilitation proceedings under the plan the following actions have occurred cid cid cid the terms of certain of p’s insurance and annuity_contracts were restructured and transferred along with substantially_all of p’s liquid_assets to x then a wholly owned subsidiary of p policyholders were given the opportunity to opt-out of participation in the plan by surrendering their contracts in exchange for a cash payment equal to percent of their available account value on date a with certain adjustments policyholders who chose to participate in the plan became subject_to moratorium amounts which reduce their available account balances subject_to withdrawals and surrenders the moratorium amounts imposed on policyholder withdrawals and surrenders are progressively phased-out over the term of the rehabilitation period and will be eliminated entirely as of date d the moratorium amounts differ depending on the type of contract in question and the year of the contract’s surrender all of the stock of x was transferred to a stock trust cid cid cid where it continues to be held for the benefit of general creditors of p the stock trust agreement provides that x stock will be sold for the benefit of the general creditors or distributed in_kind to general creditors no later than date d the benefit payments of the restructured contracts transferred to x are guaranteed by various state guaranty associations for the duration of the rehabilitation period subject_to certain restrictions on interest crediting rates provided by state law during the rehabilitation period x will administer its existing business and the business acquired from p but is generally prohibited from writing new business any sale of x stock or assets other than in the ordinary course of business requires the approval of the superior court of state a subsequent to the court’s approval of the plan litigation was pursued by policyholders over the possible distribution of x stock to general creditors of p in settlement of the disputed issues an agreement was reached that contains provisions to ensure appropriate distributions to the general creditors and credits to the contracts of policyholders in the event that of the stock of x or of the assets of x are sold proposed reinsurance transfers as of date e x and holdings have entered into a purchase and sale agreement the purchase agreement pursuant to which holdings agreed to cause its life_insurance affiliates y and z to acquire substantially_all of x’s life_insurance and annuity business including the restructured contracts assumed by x as part of the court supervised rehabilitation proceedings for p the purchase agreement provides a tentative closing date of date f for the transfer of x’s life_insurance and annuity business to holdings’ life_insurance subsidiaries under the purchase agreement on the closing date x will reinsure percent of its life_insurance and annuity policies with y on an indemnity_reinsurance basis the purchase agreement further provides that on the state d assumption date the indemnity_reinsurance agreement will terminate with respect to x’s life_insurance and annuity policies held by state d residents and these policies will be assumed by z pursuant to an assumption_reinsurance agreement between x and z no additional reinsurance_premium will be paid_by x as a result of this assumption_reinsurance transaction rather y will transfer an appropriate amount of consideration to z for the assumption of liability on the state d policies finally the purchase agreement provides that on an appropriate date for each jurisdiction the indemnity_reinsurance of x’s life_insurance and annuity policies held by residents of that particular jurisdiction will terminate and will be replaced by an assumption_reinsurance agreement between x and y in which y will become directly liable to the policyholders on policies held by residents in that jurisdiction once x has been formally relieved of liability with respect to all of its life_insurance and annuity policies on completion of these assumption_reinsurance agreements x will cease to operate as a going concern other than for the purpose of disposing of its remaining liabilities proposed amendments to the plan affecting the reinsured policies the purchase agreement entered into by x and holdings must be approved by the superior court of state a before it can be implemented in addition to placing the purchase agreement with the court x is also filing certain proposed amendments to the plan and related documents the plan is expected to be revised to substitute a date which is six months after the closing date of the purchase agreement for date d for termination of the rehabilitation period the plan also will be revised to eliminate the obligation of participating state guaranty associations to make support payments under the plan as of the closing date the accelerated termination of the rehabilitation period also will accelerate the termination of moratorium charges and other restrictions imposed on the restructured life_insurance and annuity policies by the plan other documents also will be revised to provide that certain contracts will be modified as of the closing date to authorize the crediting of policy enhancements the tax consequences of these modifications for x’s policyholders will be the subject of a separate ruling_request proposed joint election as a result the purchase agreement it is anticipated that x will have net negative consideration as that term is defined in sec_1_848-2 based on the amount of consideration required to be transferred to y pursuant to the indemnity_reinsurance agreement because x has been precluded from writing new business since the approval of the plan by the superior court of state a it is also anticipated that x will also have an excess negative carryover amount under sec_1_848-2 attributable to the indemnity_reinsurance agreement based on these assumptions the purchase agreement provides that x and y will jointly make an insolvent insurance_company election in accordance sec_1_848-2 with respect to the reinsurance of x’s life_insurance and annuity policies the availability of this election is dependent on x qualifying as an insolvent insurance_company under one or more of the presumptions set forth in sec_1_848-2 applicable law and analysis sec_848 of the code provides that insurance_companies must capitalize specified_policy_acquisition_expenses and amortize these amounts on a straight-line basis generally over ten taxable years instead of identifying the categories of acquisition expenses that must be capitalized and amortized sec_848 requires an insurance_company to capitalize an amount of otherwise deductible expenses for the taxable_year equal to specified percentages of net_premiums with respect to certain types of insurance contracts the maximum amount of expenses required to be capitalized for any taxable_year is generally limited to the insurance company’s general_deductions for that year sec_848 provides that with respect to each category of specified insurance contracts net_premiums equal the excess if any of a the gross_amount_of_premiums_and_other_consideration for the contracts over b the sum of return_premiums and premiums incurred for the reinsurance of the con- tracts sec_848 authorizes the treasury_department to prescribe regulations to ensure that premiums and other consideration for reinsurance are treated consistently by the parties of a reinsurance agreement in applying the provisions of sec_848 pursuant to this authority sec_1_848-2 provides special rules for determining the amount of premiums and other consideration for reinsurance for purposes of computing an insurance company’s net_premiums under sec_848 under sec_1_848-2 all items of consideration transferred between a ceding company and a reinsurer pursuant to a reinsurance agreement are netted for purposes of determining each party’s net_premiums under sec_848 the net negative consideration determined by one party to the reinsurance agreement reduces its net_premiums under sec_848 the net positive consideration determined by the other party increases its net_premiums under sec_848 the net consideration rules in sec_1_848-2 ensure that premiums and other consideration with respect to reinsurance are treated consistently by the parties in applying the capitalization requirements of sec_848 the net consideration rules in sec_1_848-2 apply only for purposes of determining the amount required to be capitalized sec_848 provides that if for any taxable_year there is a negative_capitalization_amount with respect to a category of specified insurance contracts the negative_capitalization_amount reduces the amount of specified_policy_acquisition_expenses that would otherwise be capitalized with respect to other categories of specified insurance contracts for that year but not below zero any remaining negative_capitalization_amount is then applied as a reduction of the company’s previously capitalized expenses under sec_848 with a corresponding ordinary deduction for this purpose the negative_capitalization_amount is determined by multiplying the negative net_premiums for a category of specified insurance contracts by the applicable_percentage for that category as a practical matter a negative_capitalization_amount for a category of specified insurance contracts will generally only arise as a result of reinsurance agreements sec_1_848-2 provides that if an insurance company’s negative_capitalization_amount for a category of specified insurance contracts for a taxable_year cannot be utilized for that year because it exceeds the company’s specified policy expenses for other categories of specified contracts for the year plus the unamortized balance of specified_policy_acquisition_expenses from prior taxable years the excess is carried over to future taxable years as an excess negative_capitalization_amount sec_1_848-2 provides that an insolvent insurance_company with an excess negative_capitalization_amount and net negative consideration under a reinsurance agreement and the other party to the reinsurance agreement may make a joint election if the election is made the insolvent company may not claim a carryover with respect to the portion of the excess negative_capitalization_amount attributable to the reinsurance agreement correspondingly the party with net positive consideration may reduce its specified_policy_acquisition_expenses for the taxable_year by an amount equal to the reduction in the insolvent company’s excess negative capitalization carryover amount under sec_848 in connection with the reinsurance transaction compare sec_1_817-4 which provides that if the reinsurer receives an amount of consideration from the ceding company that is less than the increase in the reinsurer’s reserves resulting from the transaction the reinsurer is treated as having received tangible and intangible consideration equal to the increase in such reserves and paid an allowance for the assumed contracts equal to the difference between the increase in such reserves and the consideration actually received sec_1_848-2 provides presumptions relating to the insolvency of an insurance_company undergoing a court supervised rehabilitation or similar state proceeding for purposes of determining the availability of the joint election under sec_1_848-2 to reduce the insolvent company’s excess negative capitalization carryover amount attributable to the reinsurance agreement and the other party’s specified_policy_acquisition_expenses under sec_1_848-2 an insurance_company undergoing a rehabilitation conservatorship or similar state proceeding will be presumed to be insolvent if the state proceeding results in a an order by the court finding that the fair market of the company's assets is less than its liabilities b the use of funds guarantees or reinsurance from a guaranty association c a reduction of the policyholders' account balances or d a substantial limitation on access to funds for example a partial or total moratorium on policyholder withdrawals or surrenders that applies for a period of years as described above x as the successor to p is subject_to the jurisdiction of the superior court of state a pursuant to the rehabilitation proceedings of p’s life_insurance and annuity business instituted on date a and the plan confirmed by the court on date b under the plan x is subject_to substantial restrictions on its activities during the rehabilitation period in addition the policyholders on the restructured contracts assumed by x are subject_to limitations on surrenders and withdrawals as a result of the plan’s imposition of moratorium amounts finally the plan provides for support payments and guarantees by various state guaranty associations therefore one or more of the presumptions for insolvency in sec_1 i v are met by x in connection with the rehabilitation proceedings of p’s life_insurance and annuity business accordingly based on the foregoing statement of facts and representations it is held as follows x qualifies as an insolvent insurance_company within the meaning of sec_1_848-2 therefore assuming that x has net negative consideration which results in an excess negative_capitalization_amount under sec_1_848-2 as a result of the indemnity_reinsurance agreement x and y will be eligible to make the joint election under sec_1_848-2 that election allows x to forego the carryover of the portion of the excess negative_capitalization_amount attributable to the indemnity_reinsurance agreement and allows y to reduce its specified_policy_acquisition_expenses for that taxable_year by an amount equal to x’s excess negative_capitalization_amount that is not carried over no opinion is expressed as to the tax treatment of the proposed transaction under the provisions of other sections of the code or regulations which might also be applicable thereto specifically we express no opinion whether the purchase agreement is treated as assumption_reinsurance under sec_197 for purposes of the capitalization and amortization of any sec_197 intangible transferred in the transaction pursuant to a power_of_attorney on file in this office a copy of this ruling has been provided to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of each of the taxpayers who requested this ruling for the taxable_year which includes the proposed transaction sincerely yours assistant chief_counsel financial institutions products mark smith chief branch by mark s smith
